OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on June 18, 1958. The petition charges the respondent, inter alia, with having been convicted of a “serious crime”, to wit, willfully and knowingly failing to file an income tax return for the calendar year 1974 (US Code, tit 26, § 7203).
The referee sustained that charge. The petitioner has moved to confirm the report of the referee and the respondent has submitted an affidavit in response thereto.
After reviewing all of the evidence, we are in full agreement with the referee’s report. The petitioner’s motion to confirm the referee’s report is granted. The respondent is guilty of the afore-mentioned charge of misconduct.
*20In determining an appropriate measure of discipline to be imposed, we are mindful of the fact that the respondent was previously suspended from the practice of law for a period of one year by the Appellate Division, First Judicial Department (Matter of Gilbert, 30 AD2d 369, mot for reinstatement granted 33 AD2d 516). Accordingly, the respondent is suspended from the practice of law for a period of three years, nunc pro tunc as of May 18,1981, and until the further order of this court.
Mollen, P. J., Damiani, Titone, Lazer and Thompson, JJ., concur.